400 S.E.2d 776 (1991)
101 N.C. App. 719
SAMPSON COUNTY CHILD SUPPORT ENFORCEMENT AGENCY ex rel. Cora McNEILL
v.
Tommy Lee STEVENS.
No. 904DC676.
Court of Appeals of North Carolina.
February 19, 1991.
Benjamin R. Warrick, Clinton, for plaintiff-appellant.
No brief filed for defendant-appellee.
PHILLIPS, Judge.
During the spring of 1978, pursuant to the provisions of G.S. 110-132 and G.S. 110-133: Plaintiff Cora McNeill filed with the Clerk of Superior Court for Sampson County an "Affirmation of Paternity" affirming that defendant was the natural father of her child, Danill Marshill Goings, born on 30 December 1977; defendant acknowledged that he was the natural father of the child by executing and filing with the court an acknowledgment of paternity form, and also executed and filed an agreement to pay $65.00 per month for the care and benefit of the child; on 8 June 1978 all of these documents were approved by District Court Judge E. Alex Erwin who entered two orders; one directed defendant to make the payments agreed to, and the other, an "Order of Paternity," declared that defendant was the natural father of the child and that the order had the same force and effect as a judgment of paternity. On 14 February 1979 defendant was adjudged in contempt for failing to make the payments ordered by Judge Erwin and apparently purged himself by meeting the conditions stated in the order. On 25 April 1990 in a hearing to determine whether defendant was again in contempt for failing to make the support payments ordered, defendant moved for a blood test to determine *777 whether he was the biological father of the child, the trial court entered an order allowing it, and the plaintiff appealed.
The order appealed from is a nullity, for it would permit an issue long since adjudicated and set at rest to be re-litigated. Under the provisions of Chapter 110 of the General Statutes above referred to, the steps taken by the parties and the court in 1978 judicially established that defendant is the father of the child involved. Person County ex rel. Lester v. Holloway, 74 N.C. App. 734, 329 S.E.2d 713 (1985); Beaufort County v. Hopkins, 62 N.C.App. 321, 302 S.E.2d 662 (1983). Since the validity of that adjudication has never been challenged and cannot be successfully challenged at this late date upon any grounds known to us, permitting defendant to becloud the adjudication would be a disservice to the opposing party, a needless burden on our court system, and contrary to fundamental principles of jurisprudence.
Reversed.
JOHNSON and WYNN, JJ., concur.